DETAILED ACTION
Status of Application
Claims 1-17 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochiji (US 20220057237 A1, effective filing date 8/24/2020)
Regarding claim 1, Mochiji teaches a rotary control input device for a capacitive touch screen, comprising: a mounting element for retaining the device in place on the capacitive touch screen; (Para 11, 33, 36-38, 48. The mounting elements are various walls and supporting portions. Touch screen 1 and dial 10 as shown in figs 6-8)
a circuit frame rotatably mounted on the mounting element; and, the circuit frame including a rotation electrode, the rotation electrode being disposed to be adjacent and spaced apart from the capacitive touch screen when the device is retained in place; (Para 40-46, 61-65 Rotation detecting conductor 35 is part of rotary assembly 20. 65. Fig. 6 shows the rotation detecting conductor 35 which is apart from the capacitive touch screen)
wherein the device further includes a conductive body portion that is electrically connected to the rotation electrode, the circuit frame being rotatable about the mounting element, with respect to the capacitive touch screen, by a user via the conductive body portion. (Para 36-45. Conductive body portion 12)

Regarding claim 2, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches wherein the circuit frame is mounted on the mounting element to maintain a substantially predetermined distance between the rotation electrode and the capacitive touch screen. (Para 40-46 shows the circuit frame for the rotation electrode 35 are spaced apart from the touch screen and mounting on the mounting element such as 24)


Regarding claim 3, Mochiji already teaches the rotary control input device of claim 1,
And Mochi further teaches further comprising a spacer disposed between the mounting element and the circuit frame to maintain the spacing between the rotation electrode and the capacitive touch screen. (Para 50. Space 45)

Regarding claim 4, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches further comprising a spacer configured, when the device is in use, to be disposed between the capacitive touch screen and the circuit frame to maintain the spacing between the rotation electrode and the capacitive touch screen. (para 53)

Regarding claim 5, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches wherein a surface of the circuit frame includes a recess, within which the rotation electrode is disposed. (Para 51-57. The rotation electrode 35 is disposed inside the assembly 20)

Regarding claim 6, Mochiji already teaches the rotary control input device of claim 1,
And Mochiji further teaches further comprising a non-conductive film disposed, when in use, between the rotation electrode and the capacitive touch screen to maintain the predetermined distance. (para 53)

Regarding claim 8, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches comprising a sealing element to engage the capacitive touch screen about a periphery of the rotary input control device. (Para 69. Sealing element 17a. Please note that the sealing element is in the middle of the dial, and the rotational electrode are in the periphery engaging with the touch screen)

Regarding claim 9, Mochiji already teaches the rotary control input device of claim 8, 
And Mochiji further teaches wherein the sealing element comprises a light diffusing material. (Para 69-70)

Regarding claim 10, Mochiji already teaches the rotary control input device of claim 8, 
And Mochiji further teaches wherein the sealing element is configured to inhibit ingress of moisture and foreign bodies into the rotary control input device. (Para 69-70. Please note that member 17 seals the top)


Regarding claim 11, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches further comprising a first further electrode, wherein the conductive body portion is actuable to electrically connect to the first further electrode. (Para 40, 57-58. pressing electrode 15)

Regarding claim 13, Mochiji already teaches the rotary control input device of claim 11, 
And Mochiji further teaches wherein the device includes a resistively deformable member configured to resist said actuation. (Para 40, 57-58. Deformable protrusion 45a)

Regarding claim 14, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches wherein the conductive body portion comprises a knob. (Para 33, 38)

Regarding claim 15, Mochiji already teaches the rotary control input device of claim 1,
And Mochiji further teaches wherein the conductive body portion is part of the circuit frame. (Para 36, conduction operation portion 12 is considered part of the circuit frame as shown in the rejection for claim 1).

Regarding claim 16, Mochiji already teaches the rotary control input device of claim 1, 
And Mochiji further teaches further comprising a light guide configured to redirect light entering the control input device at or about the mounting element.  (Para 69. Light guide is hole 14)

Regarding clam 17, Mochiji already teaches the rotary control input device according to claim 16, 
And Mochiji further teaches wherein the light guide is configured to redirect light to illuminate part of the rotary control input device. (Para 69. Light guide is hole 14)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mochiji (US 20220057237 A1, effective filing date 8/24/2020)
Regarding claim 7, Mochiji already teaches the rotary control input device of claim 1, 
However Mochiji does not teach wherein the predetermined distance is in the range of substantially 0.05 to 0.20 mm.
However it would have been obvious to one of skilled in the art that the distance is depending on the design and engineering requirement to offer the most suitable detection sensitivity.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mochiji to teach wherein the predetermined distance is in the range of substantially 0.05 to 0.20 mm in order to produce predictable of input operation using the dial device on the touch screen.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626